UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7425


TONY LAMONT JONES,

                    Petitioner – Appellant,

             v.

ERIC D. WILSON,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00141-LMB-IDD)


Submitted: April 20, 2017                                         Decided: April 27, 2017


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Lamont Jones, Appellant Pro Se. Kimere Jane Kimball, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Lamont Jones, a former federal prisoner, appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and

find no reversible error. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Jones v. Wilson, No. 1:16-

cv-00141-LMB-IDD (E.D. Va. filed Aug. 31, 2016 & entered Sept. 1, 2016).                We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2